ORDER
On 16 July 2012 pro se Defendant filed a petition for writ of mandamus in his case. On or about 4 November 2008, the Court of Appeals ordered a new trial. State v. Randall, 193 N.C. App. 611, 670 S.E.2d 644, 2008 N.C. App. LEXIS 1960, at *1 (Nov. 4, 2008) (COA071470) (unpublished). To date the case has not been calendared for trial.
Defendant’s petition for writ of mandamus is allowed and the District Attorney, Fourteenth Judicial District is directed to calendar the case of State v. Robert Lance Randall within ninety days of this order.
“By order of the Court in Conference, this 26th day of July 2012.”
Timmons-Goodson, J.
For the Court
Jackson, J., Recused.